Name: Regulation (EEC) No 2743/75 of the Council of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281/60 Official Journal of the European Communities 1 . 11.75 REGULATION (EEC) No 2743/75 OF THE COUNCIL of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs THE COUNCIL OF THE EUROPEAN COMMUNITIES, laid down in Regulation (EEC) No 804/68 and in the Regulations adopted in application thereof; Whereas maize and skimmed-milk powder (spray process) are among the raw materials most commonly used in the manufacture of compound feedingstuffs ; whereas, consequently, the levies applicable to them should be used in calculating the standard amounts comprising the variable component ; Whereas the fixed component of the levy should be established taking account of the need to ensure protection of the processing industry; whereas that component should be calculated on the basis of the most representative processing costs ; Whereas Article 16 of Regulation (EEC) No 2727/75 provides for the granting of an export refund on products listed in Annex A to that Regulation; whereas this refund is intended in particular to offset the difference between the prices for basis products within the Community and on the world market ; whereas general rules for the granting of this refund should be laid down; Whereas the refund should as a general rule be that which is applicable on the day when the transaction is effected ; whereas, however, in view of the requirements of the international market in com ­ pound feedingstuffs provision should be made for fixing the refund in advance, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 2727/75 (*) of 29 October 1975 on the common organization of the market in cereals, and in particular Articles 14 (3 ) and 16 (5) thereof; Having regard to the proposal from the Commission; Whereas the forage preparations covered by heading No 23.07 of the Common Customs Tariff fall, depending on their composition, within the scope either of Regulation (EEC) No 2727/75 or of Council Regulation (EEC) No 804/68 (2) of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 740/75 (3); whereas for products governed by the first of these Regulations the levy to be charged consists of a fixed component and a variable component which may be calculated by taking account also of ingredients of forage preparations containing products not governed by Regulation (EEC) No 2727/75 , by Council Regulation No 359/ 67/EEC (4) of 25 July 1967 on the common organ ­ ization of the market in rice, as last amended by Regulation (EEC) No 668/75 (5), or by Regulation (EEC) No 804/68 ; Whereas the variable component of the levy must be fixed on the basis of the most generally used ingredients of feedingstuffs, namely cereals and milk products ; whereas it follows that this variable component should consist of two standard amounts, one representing each of these categories of products ; whereas the calculation of the standard amount representing milk products should take account of the levies fixed in accordance with the provisions HAS ADOPTED THIS REGULATION: Article 1 1 . The import levies and export refunds for products falling within subheading 23.07 B of the Common Customs Tariff and mentioned in Annex A to Regulation (EEC) No 2727/75 (hereinafter called 'cereal-based compound feedingstuffs') shall be fixed in accordance with the provisions of this Regulation. 2. The cereal-based compound feedingstuffs shall be shown in the subheadings of the Common Customs Tariff listed in Annex I. (*) See page 1 of this Official Journal. (2) OJ No L 148, 28 . 6. 1968, p. 13. (3) OJ No L 74, 22. 3 . 1975, p. 1 . (4 ) OJ No 174, 31 . 7. 1967, p. 1 . ( 5) OJ No L 72, 20. 3 . 1975, p. 18. 1 . 11.75 Official Journal of the European Communities No L 281/61 covered by Regulation (EEC) No 2727/75 , Regu ­ lation No 359/67/EEC or Regulation (EEC) No 804/68 , the conditions under which the variable component may be increased by the amount specified in Article 14 ( 1 ) A (b ) of Regulation (EEC) No 2727/75, shall be adopted in accordance with the procedure laid down in Article 26 of that Regulation. Article 6 The fixed component shall be nine units of account per metric ton. TITLE II Refunds TITLE I Levies Article 2 The levy applicable to cereal-based compound feedingstuffs listed in Annex I shall be composed of a variable component and a fixed component. Article 3 For the calculation of the variable component, the cereal-based compound feedingstuffs shall be classified in Annex II as follows :  in table A according to their starch content,  in table B according to their milk products content. Article 4 1 . The variable component shall be equal to the sum of the following two amounts : ( a ) a first amount equal to the average of the levies per metric ton of maize, adjusted by the coef ­ ficient corresponding to the cereal-based com ­ pound feedingstuff in question, as set out in column 3 of table A of Annex II ; (b ) a second amount equal to the average of the levies applicable per metric ton of the pilot product from Group 2, defined in Annex I to Council Regulation (EEC) No 823 /68 (*) of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products, as last amended by Council Regulation (EEC) 823/75 ( 2 ) (hereinafter called 'milk powder'), adjusted by the coefficient corresponding to the cereal-based compound feedingstuff in question, as set out in column 3 of table B of Annex II . 2. The averages for maize and milk powder mentioned in paragraph 1 shall be calculated for the first 25 days of the month preceding the month of importation . Each average shall be adjusted where necessary on the basis of the threshold price ruling in the month of importation. Article 5 If a cereal-based compound feedingstuff contains substantial quantities of products which are not Article 7 1 . The export refund shall be fixed taking into account only certain products used in the manufac ­ ture of compound feedingstuffs for which an export refund may be fixed. 2. Where the world market situation or the special requirements of certain markets make it necessary, the refund may be varied according to destination. 3 . The refund shall be paid when proof has been furnished that the products in question have been exported outside the Community. Where paragraph 2 applies , the refund shall be paid in accordance with the preceding subparagraph and on condition that proof is furnished that the product has reached the destination for which the refund was fixed. Derogations from this rule may nevertheless be made, in accordance with the procedure referred to in paragraph 5, provided conditions are laid down which offer equivalent guarantees . 4. Refunds shall be fixed once monthly. 5 . Additional provisions may be adopted in accord ­ ance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 . Article 8 1 . The refund shall be fixed in advance, at the request of the party concerned at the time when the application for an export licence is lodged, for a transaction to be completed during the period of validity of the licence. (*) OJ No L 151 , 30. 6. 1968, p. 3 . (*) OJ No L 79, 28 . 3 . 1975, p . 3 . No L 281/62 Official Journal of the European Communities 1 . 11.75 2. The amount of the refund shall be that which is applicable on the day on which the application for a licence is lodged adjusted where necessary on the basis of the threshold prices for maize and for milk powder ruling in the month of exportation. A corrective amount shall be fixed for the latter product in order to take account of the amount of aid granted in the month of exportation for milk powder intended for feedingstuffs . 3 . The adjustment mentioned in paragraph 2 shall be effected in accordance with the detailed rules adopted under Article 16 ( 6) of Regulation (EEC) No 2727/75 . Article 10 Where the starch or lactose content has to be determined in application of this Regulation, analytical methods shall be established, for starch in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 , and for lactose in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 . Article 11 1 . Council Regulation (EEC) No 968/68 ( x ) of 15 July 1968 on the system to be applied to cereal ­ based compound feedingstuffs, amended by Regu ­ lation (EEC) No 2196/69 ( 2 ), is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation . A table is provided in Annex III for the purposes of correlating citations of and references to the Articles of that Regulation with those of this Regulation. Article 12 This Regulation shall enter into force on 1 November 1975 . TITLE III General provisions Article 9 The milk products content of cereal-based feeding ­ stuffs shall be determined for the calculation of the levy by applying the coefficient 2 to the lactose content per metric ton of the product in question . It may be determined by the same method for the calculation of the refund. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA (*) OJ No L 166, 17. 7. 1968, p. 2 . ( ») OJ No L 279, 6. 11 . 1969, p. 1 . 1 . 11.75 Official Journal of the European Communities No L 281/63 ANNEX I CCT heading No Description of goods 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing, separately or together and whether or not mixed with other products , starch , glucose or glucose syrup falling within subheadings 17.02 B and 17.05 B and milk products falling within headings or subheadings 04.01 , 04.02, 04.03 , 04.04, 17.02 A and 17.05 A : I. Containing starch or glucose or glucose syrup : ex a) Containing no starch or containing 10% or less by weight of starch : 1 . Containing no milk products or containing less than 10% by weight of such products 2. Containing 10% or more but less than 50% by weight of milk products ex b) Containing more than 10 % but not more than 30% by weight of starch : 1 . Containing no milk products or containing less than 10% by weight of such products 2. Containing 10% or more but less than 50% by weight of milk products ex c) Containing more than 30% by weight of starch : 1 . Containing no milk products or containing less than 10% by weight of such products 2. Containing 10% or more but less than 50% by weight of milk products No L 281/64 Official Journal of the European Communities 1 . 11 . 75 ANNEX II TABLE A Heading No used in Annex I Starch content Coefficient 1 2 3 23.07 B I a) 1 23.07 B I a) 2 10% or less 0-16 23.07 B I b) 1 23.07 B I b) 2 More than 10% but not more than 30% 0-50 23.07 B I c) 1 23.07 B I c) 2 More than 30% 1-00 TABLE B Heading No used in Annex I Milk products content Coefficient 23.07 B I a) 1 23.07 B I b) 1 23.07 B I c) 1 Less than 10% 0-00 23.07 B I a) 2 23.07 B I b) 2 23.07 B I c) 2 10% or more but less than 50 % 0-50 ANNEX III Correlation Regulation (EEC) No 968/68 Article 10 Article 11 This Regulation Article 9 Article 10